DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. sixth paragraph, claim(s) 1-10 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
    
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide a required support for the limitation “means for” that would enable such that one of ordinary skill in the art could make/use the alleged inventive subject matter. No details explaining how one of ordinary skill in the art would implement  the “means for” limitation to established a corresponding structure required to implement the limitation. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The claims recite “A non-factoid question-answering system”, but recite no hardware in the system to perform the claimed steps.  The specification does not provide a required hardware structure for the “means for” placeholder. The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material per se. Everything claimed can be implemented in software. Software must be claimed with hardware or a proper computer readable medium. Nothing physical is contained in the body of the claims. The claims do not include any requirement of hardware. The body of the claims only discusses the functionality of managers, interfaces and modules, which can be implemented in software alone. Therefore, the claims contain non- statutory subject matter that cannot be patented. To overcome the rejection, the claims must contain hardware or a proper computer readable medium that is functionally and structurally interconnected with the software. Expressly include in the body of the claim with at least one element, a statement which includes the hardware that the software described needs. When functional descriptive material is recorded on some computer- readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994). Without any proper physical components required in the claims, Claims 1-10 are directed to non-statutory material.

Claim Objections / Construction
Claims 1, 10 are objected to because of the following informalities:  
Claim 1 recite limitation "the combinations".  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examining it is assumed it was meant – combinations –.
Further, with respect to Claim 10, it is not clear if the claim is meant to be independent or poorly written dependent claims.  The applicant is advised to rewrite the claim 10 in a proper independent form.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (US 2012/0078888).

Regarding claim 1, Brown teaches a non-factoid question-answering system generating an answer to a non-factoid question by focusing on an expression representing a first semantic relation appearing in text, comprising: 
a first expression storage means for storing a plurality of expressions representing said first semantic relation ([0053], [0094], [0140]); 
a question/answer receiving means for receiving a question and a plurality of answer passages including an answer candidate to the question ([0033], [0059]); 
a first expression extracting means for extracting a semantic relation expression representing said first semantic relation from each of the plurality of answer passages ([0046], [0050], [0054], [0093]); 
a relevant expression selecting means for selecting, for each of the combinations of said question and said plurality of answer passages, a relevant expression that is an expression most relevant to said combination, from said plurality of expressions stored in said first expression storage means ([0059], [0061], [0100]); and 
an answer selecting means trained in advance by machine learning ([0056], [0059]) to receive, as inputs, each combination of said question, said plurality of answer passages, said semantic relation expressions for the answer passages, and one of said relevant expressions for a combination of said question and the answer passages, and to select an answer to said question from said plurality of answer passages ([0070], [0115]-[0116], [0122]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 2, Brown teaches the non-factoid question-answering system according to claim 1, further comprising: 
a first semantic correlation calculating means for calculating, for each combination of said question and said plurality of answer passages, a first semantic correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored in said first expression storage means ([0041]-[0045]); 
wherein said answer selecting means includes an evaluating means trained in advance by machine learning to receive ([0056], [0059]), as inputs, a combination of said question, said plurality of answer passages ([0056], [0061], [0122]), said semantic relation expressions for the answer passages, and said relevant expressions for a combination of said question and the answer passages ([0115]-[0116]), and to calculate and output an evaluation value representing a measure that said answer passage is an answer to said question, using said first semantic correlation as a weight to each word in the inputs ([0050], [0053]-[0056]); and 
a selecting means for selecting one of said plurality of answer passages as an answer to said question, using said evaluation value output by said evaluating means for each of said plurality of answer passages ([0057]-[0059], [0116], [0127]).

Claim 12 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claim 3, Brown teaches the non-factoid question-answering system according to claim 1, further comprising a first semantic relation expression extracting means for extracting an expression representing said first semantic relation from a document archive and for storing it in said first expression storage means ([0043], [0049], [0076], [0137], [0142]).

Regarding claim 8, Brown as modified teaches the non-factoid question-answering system according to claim 2, generating an answer to a non-factoid question by focusing on an expression representing said first semantic relation and an expression representing a second semantic relation appearing in text, said system further comprising: 
a second expression storage means for storing a plurality of expressions representing said second semantic relation (F3:11, 21); and 
a second semantic correlation calculating means for calculating, for a combination of said question and each of said plurality of answer passages, a second semantic correlation representing correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored in said second expression storage means ([0041]-[0045]); 
wherein said evaluating means includes a neural network trained in advance by machine learning to receive, as inputs ([0056], [0059]), a combination of said question, said plurality of answer passages ( [0056], [0061], [0122]), said semantic relation expressions for the answer passages extracted by said first expression extracting means, and said relevant expressions for said question and the answer passages ([0115]-[0116]), and to calculate and output said evaluation value, using said first semantic correlation and said second semantic correlation as a weight to each word in the inputs ( [0050], [0053]-[0056]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi et al. (US 2012/0077178) in view of Brown et al. (US 2012/0078888).

Regarding claim 1, Bagchi teaches a non-factoid question-answering system generating an answer to a non-factoid question by focusing on an expression representing a first semantic relation appearing in text, comprising: 
a first expression storage means for storing a plurality of expressions representing said first semantic relation ([0063], [0095], [0115]-[0117], wherein the ontology for semantic data types provides the semantic relation for plurality of expressions as shown in [0046]); 
a question/answer receiving means for receiving a question and a plurality of answer passages including an answer candidate to the question ([0050]-[0051], [0054]); 
a first expression extracting means for extracting a semantic relation expression representing said first semantic relation from each of the plurality of answer passages ([0053], [0062]-[0063], [0171] “for each semantic data type associated with a corresponding correct answer, finding a collection of words or expressions that are related to the semantic data type”); 
a relevant expression selecting means for selecting, for each of the combinations of said question and said plurality of answer passages, a relevant expression that is an expression most relevant to said combination ([0069]), from said plurality of expressions stored in said first expression storage means ([0067]-[0068]); and 
an answer selecting means trained in advance by machine learning ([0057], [0071]) to receive, as inputs, each combination of said question ([0071], [0077]), said plurality of answer passages, said semantic relation expressions for the answer passages, and one of said relevant expressions for a combination of said question and the answer passages ([0171]), and to select an answer to said question from said plurality of answer passages ([0050], [0054]).

Bagchi teaches using ontology for finding a collection of expressions that are related to the semantic data types [0095].  Such ontology provides the semantic relations between different entities (i.e. answer/question relations).  However, to merely obviate such reasoning Brown teaches plurality of expressions representing said first semantic relation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bagchi to include semantic relation as disclosed by Brown.  Doing so would help understand the query with many possible interpretations, to find appropriate documents that might contain the answer, and to extract the correct answer (Brown [0011]).

Regarding claim 2, Bagchi as modified teaches the non-factoid question-answering system according to claim 1, further comprising: 
a first semantic correlation calculating means for calculating, for each combination of said question and said plurality of answer passages, a first semantic correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored in said first expression storage means (Bagchi [0062], [0095]-[0098], Brown [0041]-[0045]); 
wherein said answer selecting means includes an evaluating means trained in advance by machine learning to receive (Bagchi [0057], [0071], Brown [0056], [0059]), as inputs, a combination of said question, said plurality of answer passages (Brown [0056], [0061], [0122]), said semantic relation expressions for the answer passages, and said relevant expressions for a combination of said question and the answer passages (Bagchi [0115]-[0116], Brown [0115]-[0116]), and to calculate and output an evaluation value representing a measure that said answer passage is an answer to said question, using said first semantic correlation as a weight to each word in the inputs (Bagchi [0063], [0068], Brown [0050], [0053]-[0056]); and 
a selecting means for selecting one of said plurality of answer passages as an answer to said question, using said evaluation value output by said evaluating means for each of said plurality of answer passages (Bagchi [0068], Brown [0057]-[0059], [0116], [0127]).

Regarding claim 3, Bagchi as modified teaches the non-factoid question-answering system according to claim 1, further comprising a first semantic relation expression extracting means for extracting an expression representing said first semantic relation from a document archive and for storing it in said first expression storage means (Bagchi [0059], [0064], Brown [0043], [0049], [0076], [0137], [0142]).

Regarding claim 8, Bagchi as modified teaches the non-factoid question-answering system according to claim 2, generating an answer to a non-factoid question by focusing on an expression representing said first semantic relation and an expression representing a second semantic relation appearing in text, said system further comprising: 
a second expression storage means for storing a plurality of expressions representing said second semantic relation (Brown F3:11, 21, Bagchi F1:103, 105); and 
a second semantic correlation calculating means for calculating, for a combination of said question and each of said plurality of answer passages, a second semantic correlation representing correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored in said second expression storage means (Bagchi [0062], [0095]-[0098], Brown [0041]-[0045]); 
wherein said evaluating means includes a neural network trained in advance by machine learning to receive, as inputs (Bagchi [0057], [0071], Brown [0056], [0059]), a combination of said question, said plurality of answer passages (Brown [0056], [0061], [0122]), said semantic relation expressions for the answer passages extracted by said first expression extracting means, and said relevant expressions for said question and the answer passages (Bagchi [0115]-[0116], Brown [0115]-[0116]), and to calculate and output said evaluation value, using said first semantic correlation and said second semantic correlation as a weight to each word in the inputs (Bagchi [0063], [0068], Brown [0050], [0053]-[0056]).

Regarding claim 10, Bagchi teaches a computer program stored on a non-transitory computer readable medium which, when executed, causes causing a computer to function as each of the means described in claim 1 (Bagchi F3, [0186]).

Regarding claim 11, Bagchi teaches a method of answering to a non-factoid question, realized by a computer generating an answer to a non-factoid question by focusing on an expression representing a prescribed first semantic relation appearing in text, comprising the steps of: 
said computer connecting to and enabling communication with a first storage device for storing a plurality of expressions representing said first semantic relation  ([0095], [0115]-[0117], wherein the ontology for semantic data types provides the semantic relation for plurality of expressions as shown in [0046]); 
said computer receiving, through an input device, a question and a plurality of answer passages each including an answer candidate to the question ([0050]-[0051], [0054]); said computer extracting, from said plurality of answer passages, an expression representing said first semantic relation ([0053], [0062]-[0063], [0171] “for each semantic data type associated with a corresponding correct answer, finding a collection of words or expressions that are related to the semantic data type”); 
said computer selecting, for each combination of said question and said plurality of answer passages, an expression most relevant to the combination, from said plurality of expressions stored in said first expression storage means ([0067]-[0069]); and 
said computer inputting each of combinations of said question, said plurality of answer passages, the plurality of expressions extracted at said step of extracting, and one of the expressions selected at said step of selecting, to an answer selecting means that is trained in advance by machine learning  ([0057], [0071]) to select an answer to said question from said plurality of answer passages, and obtaining its output, and thereby generating an answer to said question ([0050], [0054], [0171]).

Regarding claim 12, Bagchi as modified teaches the method of answering to a non-factoid question according to claim 11, further comprising the step of: 
said computer calculating, for each combination of said question and said plurality of answer passages, a first semantic correlation representing correlation between each of the words appearing in said question and each of the words appearing in the answer passage in said plurality of expressions stored in said first expression storage means (Bagchi [0062], [0095]-[0098], Brown [0041]-[0045]); 
wherein said selecting step includes the step of said computer applying each of combinations of said question (Bagchi [0057], [0071], Brown [0056], [0059]), said plurality of answer passages, said expression extracted at said step of extracting from the answer passage (Brown [0056], [0061], [0122]), and said expression selected at said selecting step for said question and the answer passage, as an input to an evaluating means trained in advance by machine learning to calculate and output an evaluation value representing a measure that said answer passage is an answer to said question (Bagchi [0115]-[0116], Brown [0115]-[0116]); and 
said evaluating means uses said first semantic correlation as a weight to each word in said input in calculating said evaluation value (Bagchi [0063], [0068], Brown [0050], [0053]-[0056]); 
said method further comprising the step of said computer selecting one of said plurality of answer passages as an answer to said question, using said evaluation value output by said evaluating means to each of said plurality of answer passages  (Bagchi [0068], Brown [0057]-[0059], [0116], [0127]).

Claim(s) 3, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi as modified and in further view of Brown et al. (US 2012/0078888) in view of HASHIMOTO et al. (US 2016/0328657).

Alternatively, regarding claim 3, Bagchi as modified teaches the non-factoid question-answering system according to claim 1, further comprising a first semantic relation expression extracting means for extracting an expression representing said first semantic relation from a document archive and for storing it in said first expression storage means (Bagchi [0059], [0064], Brown [0043], [0049], [0076], [0137], [0142]).
Note any document storage is construed to be a document archive.  However, to merely obviate such reasoning HASHIMOTO discloses a document archive in [0111], [0142].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bagchi to include a document archive as disclosed by HASHIMOTO.  Doing so would provide a historical collection of records.

Regarding claim 6, Bagchi as modified does not explicitly teach, however Oh discloses the non- factoid question-answering system according to claim 1, wherein said first semantic relation is causality ([0084], [0088], [0091]-[0092]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bagchi to include semantic relation is causality as disclosed by HASHIMOTO.  Doing so would provide, with high accuracy, correct answers to questions uttered in natural languages (HASHIMOTO [0005]).

Note in analogous prior art Oh et al. (“Why-Question Answering using Intra- and Inter-Sentential Causal Relations,” hereinafter referred to as Oh) likewise discloses claim 6 on page 1736 ¶4.1.2 and further obviates the teachings of Bagchi.

Regarding claim 7, Bagchi as modified teaches the non-factoid question-answering system according to claim 6, wherein each of said expressions representing said causality includes a cause part and an effect part; and said relevant expression selecting means includes: 
a first word extracting means for extracting a noun (Bagchi [0045]), a verb and an adjective from said question (Bagchi [0046], Brown [0140]); 
a first expression selecting means for selecting, from the expressions stored in said first expression storage means, only a prescribed number of expressions that includes all the nouns extracted by said first word extracting means in said effect part (Bagchi [0078], Brown [0040], [0043], [0045]); 
a second expression selecting means for selecting, from the expressions stored in said first expression storage means, only a prescribed number of expressions that include all the nouns extracted by said first word extracting means and include at least one of the verbs or adjectives extracted by said first word extracting means in said effect part (HASHIMOTO [0079], [0083]); and 
a causality expression selecting means for selecting, for each of said plurality of answer passages (HASHIMOTO [0083]-[0084], [0357]), from the expressions selected by said first and second expression selecting means, one that has in said effect part a word common to the answer passage (Bagchi [0063], Brown [0040]) and that is determined to have the highest relevance to the answer passage in accordance with a score calculated by the weight to the common word (Bagchi [0068]-[0069], Brown [0059], [0061], [0100], HASHIMOTO [0102], [0153], [0189], [0336]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in further view of HASHIMOTO et al. (US 2016/0328657).

Regarding claim 6, Brown does not explicitly teach, however Oh discloses teaches the non-factoid question-answering system according to claim 1, wherein said first semantic relation is causality ([0084], [0088], [0091]-[0092]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Brown to include semantic relation is causality as disclosed by HASHIMOTO.  Doing so would provide, with high accuracy, correct answers to questions uttered in natural languages (HASHIMOTO [0005]).

Note in analogous prior art Oh et al. (“Why-Question Answering using Intra- and Inter-Sentential Causal Relations,” hereinafter referred to as Oh) likewise discloses claim 6 on page 1736 ¶4.1.2 and further obviates the teachings of Brown.

Regarding claim 7, Brown as modified teaches the non-factoid question-answering system according to claim 6, wherein each of said expressions representing said causality includes a cause part and an effect part; and said relevant expression selecting means includes: 
a first word extracting means for extracting a noun, a verb and an adjective from said question (Brown [0140]); 
a first expression selecting means for selecting, from the expressions stored in said first expression storage means, only a prescribed number of expressions that includes all the nouns extracted by said first word extracting means in said effect part (Brown [0040], [0043], [0045]); 
a second expression selecting means for selecting, from the expressions stored in said first expression storage means, only a prescribed number of expressions that include all the nouns extracted by said first word extracting means and include at least one of the verbs or adjectives extracted by said first word extracting means in said effect part (HASHIMOTO [0079], [0083]); and 
a causality expression selecting means for selecting, for each of said plurality of answer passages (HASHIMOTO [0083]-[0084], [0357]), from the expressions selected by said first and second expression selecting means, one that has in said effect part a word common to the answer passage (Brown [0040]) and that is determined to have the highest relevance to the answer passage in accordance with a score calculated by the weight to the common word (Brown [0059], [0061], [0100], HASHIMOTO [0102], [0153], [0189], [0336]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagchi as modified and in further view of Strassner (US 2014/0279747).

Regarding claim 9, Bagchi as modified does not explicitly teach, however Strassner discloses the non-factoid question-answering system according to claim 8, wherein said second semantic relation is a common semantic relation not limited to a specific semantic relation ([0110], [0123], [0134], [0140]-[0141], [0196]); and said second expression storage means stores expressions collected at random ([0121]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Bagchi to include random collection as disclosed by Strassner.  Doing so would provide semantically compatible support data structures that are used by the data to be collected (Strassner [0110]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in further view of Strassner (US 20140279747).

Regarding claim 9, Brown as modified does not explicitly teach, however Strassner discloses the non-factoid question-answering system according to claim 8, wherein said second semantic relation is a common semantic relation not limited to a specific semantic relation ([0110], [0123], [0134], [0140]-[0141], [0196]); and said second expression storage means stores expressions collected at random ([0121]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Brown to include random collection as disclosed by Strassner.  Doing so would provide semantically compatible support data structures that are used by the data to be collected (Strassner [0110]).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when 112/ 101 rejections of the based claim are resolved.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        July 18, 2022